DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald M. Walsh on 04/20/2022.
The application has been amended as follows:
1.	(Currently Amended) A method of detecting and deterring a target animal from a target 		area, comprising:
	1)	placing the target area within the field of vision of a camera, wherein the 				camera is connected to a computer processing system;
	2)	running an animal identification computer program using convolution 				neural networks and deep learning computer programs with camera 				images from the camera to detect a target animal;
	3)	verifying if a target animal is in the field of view of the camera;
	4)	recording the target animal with the camera if the target animal is in the 				field of view of the camera;
	5)	arming one or more deterrents and setting a target location; 
	6)	deploying the deterrent to cause the target animal to leave the target area[.];
	7)	training the animal identification computer program to identify target animals 			using a learning algorithm;
	8)	training the learning algorithm with training data sets;
	9)	validating the training of the learning algorithm with validation data sets; and
	10)	creating the training data sets and the validation data sets by gathering target 			animal image data in a target area, building image data sets for target animals and 			for target areas from the image data, and annotating or labeling images in the data 			sets so that the data sets may be entered into the learning algorithm.

2.	(Original) The method of claim 1, further comprising stopping the recording after step 6 and saving the recording to a file in the computer.

3.	(Original) The method of claim 1, further comprising repeating steps 3 through 6 if the target animal has not left the target area after deploying the deterrent.

4.	(Original) The method of claim 1, further comprising continuing to perform step 3 until a target animal is in the field of view of the camera.

5-8.	(canceled)

9.	(Currently Amended) A method of detecting and deterring a target animal from a target 	area, comprising:
	1)	placing the target area within the field of vision of a camera, wherein the 				camera is connected to a computer processing system;
	2)	running an animal identification computer program using convolution 				neural 	networks and deep learning computer programs with camera 				images from the camera to detect a target animal, wherein the animal 				identification computer program is trained to identify target animals using 				a learning algorithm;
	3)	verifying if a target animal is in the field of view of the camera;
	4)	recording the target animal with the camera if the target animal is in the 				field of view of the camera;
	5)	arming one or more deterrents and setting a target location; 
	6)	deploying the deterrent to cause the target animal to leave the target area[.];
	7)	stopping the recording after step 6 and saving the recording to a file in the 				computer;
	8)	training the learning algorithm with training data sets;
	9)	validating the training of the learning algorithm with validation data sets; and
	10)	creating the training data sets and the validation data sets by gathering target 			animal image data in a target area, building image data sets for target animals and 			for target areas from the image data, and annotating or labeling images in the data 			sets so that the data sets may be entered into the learning algorithm.

10.	Canceled.

11.	(Original) The method of claim 9, further comprising repeating steps 3 through 6 if the target animal has not left the target area after deploying the deterrent.

12.	(Original) The method of claim 9, further comprising continuing to perform step 3 until a target animal is in the field of view of the camera.

13-15. Canceled.

16.	(Currently Amended) A method of detecting and deterring a target animal from a target area, comprising:
	1)	placing the target area within the field of vision of a camera, wherein the 				camera is connected to a computer processing system;
	2)	running an animal identification computer program using convolution 				neural 	networks and deep learning computer programs with camera 				images from the camera to detect a target animal, wherein the animal 				identification computer program is trained to identify target animals using 				a learning algorithm;
	3)	verifying if a target animal is in the field of view of the camera;
	4)	recording the target animal with the camera if the target animal is in the 				field of view of the camera;
	5)	arming one or more deterrents and setting a target location; 
	6)	deploying the deterrent to cause the target animal to leave the target area;
	7)	stopping the recording after step 6 and saving the recording to a file in the 				computer;
	8)	repeating steps 3 through 6 if the target animal has not left the target area 				after deploying the deterrent; 
	9)	continuing to perform step 3 until a target animal is in the field of view of 				the camera[.];
	10)	training the learning algorithm with training data sets;
	11)	validating the training of the learning algorithm with validation data sets; and
	12)	creating the training data sets and the validation data sets by gathering target 			animal image data in a target area, building image data sets for target animals and 			for target areas from the image data, and annotating or labeling images in the data 			sets so that the data sets may be entered into the learning algorithm.

17-19. Canceled.

20.	(Original) The method of claim 16, wherein the time from performing step 3 to performing step 6 is 0.25 to 2 seconds.

Allowable Subject Matter
Claims 1-4, 9, 11, 12, 16, and 20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Read discloses an animal targeting system includes a set of activation sensors, a set of deactivation sensors and a pharmaceutical delivery mechanism. A first activation sensor can detect a presence of a target animal at a first position. A second activation sensor can detect the presence of the target animal at a second position. A first deactivation sensor can detect a lack of presence of the target animal at a threshold height higher than an expected height of the target animal. A second deactivation sensor can detect a presence of a gap between an abdomen of the target animal and ground level. The pharmaceutical delivery mechanism ejects a pharmaceutical onto a coat of the target animal based on the detected presence of the target animal by the activation sensors and based on the lack of detection of characteristics inconsistent with the target animal by the deactivation sensors.

Duncan discloses the system allows a sensor to monitor intensity of the beam to ensure that power stays within specified limits to prevent injury to the bird, while increasing intensity of actions of unmanned aerial vehicle as the bird gets closer to an object. The system allows an encounter recorder to be used to document adherence to protocols selected so as to avoid harming of the bird. The system directs the bird away from the equipment in an efficient and quick manner.

Mittchell discloses An apparatus for sustained surveillance and/or deterrence of animals, such as birds, from an area, comprising one or more unmanned aerial vehicles (“UAVs”) controlled autonomously or remotely or with minimal human intervention and having a plurality of deterrence capabilities, including but not limited to flight path changes, movement changes, flight speed changes, visual projections and audio projections.
	However, all cited prior arts of record fail to disclose in claims 1, 9,  and 16, “… placing the target area within the field of vision of a camera, wherein the camera is connected to a computer processing system; running an animal identification computer program using convolution neural networks and deep learning computer programs with camera images from the camera to detect a target animal; verifying if a target animal is in the field of view of the camera; recording the target animal with the camera if the target animal is in the field of view of the camera; arming one or more deterrents and setting a target location; deploying the deterrent to cause the target animal to leave the target area; training the animal identification computer program to identify target animals using a learning algorithm; training the learning algorithm with training data sets; validating the training of the learning algorithm with validation data sets; and creating the training data sets and the validation data sets by gathering target animal image data in a target area, building image data sets for target animals and for target areas from the image data, and annotating or labeling images in the data sets so that the data sets may be entered into the learning algorithm.” and other similar limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10251386 B2 - a bird deterrence system is proposed comprising a laser device for producing a laser beam; comprising scanning equipment for rotating the laser beam at designated lateral and elevational angular speeds relative to the normal axis; a power supply for feeding the laser device and the scanning equipment; and a control unit for controlling the laser device and scanning equipment. An input module is programmed, in a teach mode, to control the scanning equipment by rotating the laser beam at designated lateral and elevational angles, wherein the input module further comprises an identification routine to identify said designated lateral and elevational angles as waypoints for said successive waypoints defining a laser scanning area; and to store the waypoints in the control unit, and wherein the input module further comprises a routine for defining a maximum elevational angle; and wherein the control unit is programmed to de-activate the laser beam for elevational angles larger than the maximum designated elevational angle.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642